Citation Nr: 1213434	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  00-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The veteran served on active duty from October 26, 1971 to November 23, 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2008, the Board issued a decision in which it denied the claim for service connection for a seizure disorder.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims ("CAVC").  In July 2011, the CAVC issued a decision in which it set aside the Board's decision and remanded the matter for readjudication consistent with the CAVC's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) (collectively, the Agency of Original Jurisdiction or "AOJ"), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudicating the claim on the merits.  

The pertinent statute provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003). 

Here, the Veteran's enlistment examination did not note any reports or findings of a seizure disorder.  However, shortly following service enlistment, the Veteran was seen for medical treatment with seizures.  A narrative summary accompanying a November 1971 medical record, for instance, noted a "history of seizure disorder since age 9 months."  A Medical Evaluation Board convened and found that the Veteran had a seizure disorder the existed prior to entry onto active service and was not aggravated by active duty.  

In denying the claim in August 2008, the Board relied, on part, on a September 2002 VA examination in making a determination that the seizure disorder pre-existed entry onto active duty service and was not aggravated therein.  The September 2002 VA examiner relied on a history as provided by the Veteran.  It is certainly permissible to rely on a history provided by a Veteran when taking a history and providing a medical opinion as to the most likely etiology of a claimed disability.  However, in this case the CAVC found that there was evidence that the Veteran had severe memory loss and was declared by the examiner as incompetent for VA purposes, thus raising credibility questions concerning the reliability of the Veteran's statements .  

Accordingly, on remand, further examination must be conducted and the examiner must provide an opinion not only as to the etiology of the seizure disorder but also as to whether VA may rely on the Veteran's statements as to the history of the disability.  

In addition, while the September 2002 VA provided an opinion indicating that the Veteran's "disease process was not affected by his 4 weeks of basic training," the CAVC indicated that the opinion did not contain a sufficient rationale.  In this respect, the Court has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating medical opinion evidence, consideration must be given to whether (1) the evidence is based upon sufficient facts or data; (2) the opinion evidence is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, an additional medical opinion is required to assist the Board in resolving the claim on appeal.  

Moreover, the CAVC also identified, in connection with a then-pending claim for service connection for a psychiatric disability, the Veteran submitted a 1973 statement from Dr. M. T. R.  In the statement, Dr. M. T. R. indicates that he had been the family physician for the Veteran since 1963 and that the Veteran "was a healthy young man" and had "never complained of mental disturbance up to 1971."  It is unclear to the CAVC from the physician's statement that the Veteran was a "healthy young man" if the physician was implying that the Veteran had no pre-service history of epilepsy or a seizure disorder or if his statements were only a description of the Veteran's then-existing mental health.  In the July 2011 Memorandum Decision, the Court indicated that clarification from the private physician should be sought prior to weighing the probative value of the physician's report.  In this respect, in Savage v. Shinseki, the Court noted that in limited circumstances where missing information or evidence bears on the probative value of the medical report, then additional clarification should be sought.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Accordingly, on remand, the Board finds that the Agency of Original Jurisdiction (AOJ) should attempt to contact the private physician and seek clarification as to his statement that the Veteran was a "healthy young man."  

Finally, the Veteran has indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  The AOJ obtained SSA records; however, as noted by the Court, they pertain to another individual who has a name similar to the Veteran's.  Accordingly, on remand, the AOJ should take steps to obtain the Veteran's SSA disability determination records and take steps to properly remove or dispose of the other individual's SSA records that are contained in the Veteran's claims folder.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and seek authorization and consent to contact Dr. M. T. R.  Thereafter, the AOJ shall either clarify from Dr. M. T. R. whether the Veteran had any history of seizures or epilepsy at the time of treatment from 1963 to 1971, or take the steps, as outlined in 38 C.F.R. § 3.159(c), to assist the Veteran in obtaining the private records of treatment.  

2.  The AOJ shall contact SSA and attempt to obtain any SSA disability determination and associated them with the claims folder.  To the extent attempts to obtain records are unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.   

The AOJ must also remove the SSA records in the Veteran's claims folder that pertain to another individual.  

3.  Thereafter, the AOJ shall schedule the Veteran for a VA neurologic examination to obtain evidence as to the current nature, extent, and etiology of the claimed seizure disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file must be reviewed, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed seizure disorder.  

If the examiner has concerns regarding the Veteran's reliability as a historian or ability to respond to questions due to any pre-existing mental disability, such information should be noted in the examination report.  

The examiner must provide an opinion on the following questions:  

(a)  Did the Veteran's seizure disorder exist prior to his entry onto active duty?  

(b)  Given the Veteran's limited 27-day period of active duty service, can a medical assessment be made as to whether a pre-existing seizure disorder underwent an increase in severity during such active duty service?   

(c)  If an assessment of aggravation is made, what is the medical or factual basis for such a finding?  

(d)  Please describe the medical principles involved as to the theoretical effect a 4-week period of basic training would have on an individual with a seizure disorder.  

(e)  Assuming the Veteran had a pre-existing seizure disorder that required prescribed anti-seizure medication and also assuming the Veteran used up his medication and was not prescribed additional medication during active duty service, what would be the effect of the absence of medication on the development of the seizure disorder?  

(f)  Please provide an opinion as to whether the physical stress and recurrence of seizures during basic training made the Veteran more susceptible to more frequent or more severe seizure or epileptic attacks after service.  

The examiner should provide a complete rationale for any opinions provided.  The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  Accordingly, the examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

4.  Thereafter, the AOJ shall readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


